Citation Nr: 0529902	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  04-23 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether the reduction of a 30 percent evaluation for 
residuals of a right inguinal hernia repair to 10 percent 
effective September 1, 2003, was proper.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
February 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado, which reduced the 
veteran's service-connected right inguinal hernia disability 
from 30 percent to 10 percent by rating decision dated in 
June 2003.  Thereafter, he disagreed with the reduction and 
maintained that he was entitled to a higher rating.

The veteran testified before the undersigned Veterans Law 
Judge in July 2005.  A transcript of the hearing is of 
record.

The issue of a current increase for residuals of a right 
hernia repair is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2003, the RO notified the veteran of a proposal 
to reduce the evaluation for a right inguinal hernia 
disability from 30 percent to 10 percent based on an 
improvement shown in his condition.

2.  The RO reduced the veteran's rating to 10 percent by 
rating decision dated in June 2003, and made effective as of 
September 1, 2003.

3.  At the time of the reduction in 2003, a 30 percent rating 
for the veteran's right inguinal hernia disability had been 
in effect since 2002, less than five years.

4.  The RO followed the appropriate procedural requirements 
to effectuate the reduction, and the reduction was based on a 
reexamination which showed that the veteran's hernia was 
well-supported by a truss.


CONCLUSION OF LAW

The reduction in the rating for residuals of a right hernia 
repair from 30 percent to 10 percent, effective from 
September 1, 2003, was proper.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1, 
4.7, 4.114, Diagnostic Code (DC) 7338 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that the disability rating 
for his right inguinal hernia was improperly reduced from 30 
percent to 10 percent by rating decision dated in June 2003.  
He asserts that his disability had not improved and that he 
was entitled to maintain a 30 percent rating for the entire 
time.  He further asserts that he is entitled to a higher 
rating for his service-connected right inguinal hernia.

Turning first to the procedural aspects of the reduction, VA 
regulations provide that where the reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (2005).  

Furthermore, the regulations provide that the veteran is to 
be notified of the contemplated action (reduction or 
discontinuance) and given detailed reasons therefore, and is 
to be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  

The veteran is also to be informed that he/she may request a 
predetermination hearing, provided that the request is 
received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. 
§§ 3.105(e), (h) (2005).

Historically, the veteran has been service-connected for a 
right inguinal hernia since discharge from military service 
(1993), and rated at 0 percent disabling.  By rating decision 
dated in August 2002, the RO increased his rating to 30 
percent effective from January 2002, the date he filed for an 
increase, based on evidence of a recurrent post-operative 
hernia which was not well supported by a truss.  The veteran 
had indicated that a herniorrhaphy was scheduled for August 
2002.  The RO noted that the condition was subject to a 
future review examination.  

In February 2003, the RO scheduled the veteran for a follow-
up examination.  He indicated that he did not want to file 
for an increase nor desired another evaluation and failed to 
report for his examination.  In April 2003, the RO proposed 
to reduce his rating to 0 percent.  He was notified of the 
proposed reduction and indicated that he either wanted a pre-
determination hearing or, if the examination would be 
rescheduled, he would forego a hearing.  

The veteran underwent a VA examination in May 2003.  By 
rating decision dated in June 2003, the RO reduced his 
disability rating to 10 percent, effective September 1, 2003.  
He disagreed and the issue was timely appealed.

The Board finds that the RO provided the veteran with 
appropriate notice of the proposed reduction of his right 
inguinal hernia disability.  Specifically, the RO issued a 
rating decision in April 2003 proposing the reduction in the 
veteran's 30 percent disability evaluation, and he was 
notified of the proposed action by letter.  He opted not to 
request a predetermination hearing in lieu of rescheduling an 
examination.  

Thereafter, the proposed reduction was effectuated in a June 
2003 rating decision and made effective September 1, 2003.  
As such, the RO's reduction of the evaluation of the 
veteran's right inguinal hernia was procedurally in 
accordance with the provisions of 38 C.F.R. § 3.105.

The veteran submitted correspondence dated in July 2003 in 
which he stated that he disagreed with the decision regarding 
the reduction.  This constitutes a Notice of Disagreement 
(NOD) with the June 2003 reduction.  See Gallegos v. Gober, 
14 Vet. App. 50 (2000).  Consequently, a Statement of the 
Case (SOC) was issued in May 2004 as required by 38 C.F.R. 
§ 19.26, and an appeal was filed in June 2004 on the issue of 
the reduction.

Under 38 C.F.R. § 3.344, if a rating has been in effect for 
five years or more, there must be material improvement in the 
disability before there is any rating reduction.  See Peyton 
v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  Thus, for 
disabilities which have continued for five years or more, the 
issue is whether material improvement in a veteran's 
disability was demonstrated in order to warrant a reduction 
in such compensation benefits.  See Kitchens v. Brown, 7 Vet. 
App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  

However, those provisions do not apply in this case because 
the veteran's 30 percent rating had been in effect for less 
than five years at the time of the reduction and was 
considered not to be stabilized.  Nonetheless, the Board 
finds that the examination which formed the basis of the 
reduction was as full and complete as the examination which 
formed the basis for the original increase.

After reviewing the applicable rating criteria, and the 
objective findings and subjective complaints, the Board is of 
the opinion that the criteria for a 30 percent rating for a 
right inguinal hernia disability should not be restored.  

Under the regulations then in effect (as now), a 
noncompensable rating was warranted where the inguinal hernia 
was small, reducible, or without true hernia protrusion.  A 
10 percent rating was warranted where the inguinal hernia was 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent evaluation was warranted for 
a small hernia which was postoperative and recurrent or 
unoperated irremediable, and not well supported by a truss, 
or not readily reducible.  A 60 percent evaluation was 
warranted for a large, postoperative, recurrent hernia that 
was not well supported under ordinary conditions and not 
readily reducible, when considered inoperable.  

In considering the medical basis for the reduction, the Board 
places significant probative value on a May 2003 VA 
examination, undertaken specifically to address the veteran's 
level of disability.  At that time, he acknowledged that he 
had not been hospitalized, had not seen a physician for 
treatment, and had been using a truss recommended by his 
physician-uncle, which helped his condition.  He complained 
of on and off pain with slight bulging after removing the 
truss.  

Physical examination of the right groin revealed a well-
healed scar with no visible bulging.  There was palpable 
impulse and bulging when the veteran coughed.  The final 
diagnosis was post-operative right groin hernia with well-
healed scar, weakness of the wall, and well supported by 
truss.

Based on this examination, the RO concluded that there had 
been improvement in the veteran's service-connected right 
inguinal hernia disability and reduced the disability rating 
to 10 percent since the hernia was well supported by a truss 
and readily reducible.  The Board agrees.  

The VA examiner specifically concluded that the veteran's 
right inguinal hernia was well supported by truss.  Moreover, 
by the veteran's own statements, the hernia would bulge for 
about 15 minutes after removal of the truss but would be 
better by the following morning.  This evidence suggests that 
the hernia was readily reducible.  Therefore, the Board 
concludes that the reduction in the veteran's right inguinal 
hernia disability from 30 percent to 10 percent, effective 
September 1, 2003, was proper.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

In this case, the RO had very specific regulations to follow 
with respect to notifying the veteran of his due process 
rights prior to the reduction.  He was informed of the 
proposal to reduce by rating decision and letter.  He was 
offered an opportunity to present additional evidence and 
testimony at a predetermination hearing.  Moreover, once the 
reduction was effectuated, he was notified of the date of the 
reduction and provided with his appeal rights.    

In addition, by virtue of the rating decision and the 
statement of the case (SOC), the veteran was provided with 
specific information as to why his disability rating was 
being reduced, and of the evidence which was relied on in 
reducing his rating.  He was provided with the complete text 
of 38 C.F.R. § 3.159(b)(1) and the regulations regarding 
reexamination, stabilization of disability evaluations, 
preservation of disability ratings, protected ratings, and 
the schedule of ratings for the digestive system in the May 
2004 SOC.    

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  There is no allegation from the veteran that 
he has any evidence in his possession that is needed for a 
full and fair adjudication of this claim.

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA and the Board 
finds that the provisions of the VCAA have been fully 
satisfied.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.


ORDER

The reduction of the rating for residuals of a right inguinal 
hernia repair from 30 percent to 10 percent effective 
September 1, 2003, was proper and restoration is not 
warranted.


REMAND

Next, the Board has considered whether the veteran is 
entitled to a current rating in excess of 10 percent.  In a 
hearing before the RO in October 2004 and again before the 
Board in July 2005, he testified as to on-going pain and 
bulging at the area.  He indicated that he experienced 
pressure from the truss because it needed to be secure and 
fairly tight.  He acknowledged that he had been told that 
surgery would offer some temporary relief but that the 
doctors were unable to guarantee him that the hernia would 
not return so he had opted not to undergo any further 
surgical procedures.  

Upon further questioning, the veteran stated that he needed 
Motrin four times a week for pain management but had not 
missed any work directly related to pain.  He reported that 
he had missed some work because of doctor's appointments.  He 
stressed that he was not interested in having surgery every 5 
to 10 years and had opted not to have any more surgery.

In view of the veteran's on-going complaints, the medical 
evidence received to date, the contentions advanced, and the 
posture of the case at this time, the Board finds that 
additional development in this area is indicated.  Further, 
the Board notes that it has been over three years since the 
veteran was last afforded a VA examination and a current 
examination is warranted.  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Assess whether outpatient treatment 
records related to the claim on appeal 
are available from the VA Medical Center 
(VAMC) in Denver, Colorado, for the 
period from November 2004 to the present.  
Any records obtained should be associated 
with the claims file.

2.  Make arrangements for the veteran to 
be afforded an appropriate VA examination 
to determine the nature and extent of his 
service-connected right inguinal hernia.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


